88 N.Y.2d 917 (1996)
Samuel Plotkin, as Public Administrator of Kings County, as Administrator of The Estate of Beverly V. Stevens, et al., Respondents,
v.
New York City Health and Hospitals Corporation, Appellant.
Court of Appeals of the State of New York.
Submitted April 22, 1996.
Decided June 13, 1996.
Motion for leave to appeal dismissed upon the ground that defendant, having stipulated to an increase in damages at Supreme Court, is not a party aggrieved (see, CPLR 5511; Sharrow v Dick Corp., 84 N.Y.2d 976, 977).